DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-20 are pending.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitation "the spacer" in line 1.  There is insufficient antecedent basis for this limitation in the claim; a spacer is not previously recited in the claim(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,104,345 (Eppink).
Regarding claim 1, Eppink discloses a torque transfer system (100; see Figures 3 and 4), comprising:
a drive shaft (220) including a shaft spline (136);
a housing (110) including a housing spline (138), the drive shaft being inserted into the housing; and 
a sleeve (130) including an outer spline (134) and an inner spline (133), wherein the outer splines is configured to interlock with the housing spline and the inner splines is configured to interlock with the shaft spline (see Figures 3 and 4).
Regarding claim 2, Eppink discloses the sleeve (130) is configured to interlock with the housing spline (138) and the shaft spline (136) at the same time (see Figures 3 and 4).
Regarding claim 3, Eppink discloses the housing includes a first housing (110) and a second housing (50 or 132), the first housing including the housing spline (138; see Figures 3 and 4).
Regarding claim 4, Eppink discloses the second housing (50) is configured to connect to a CV joint (see column 4, lines 49-56).
Regarding claim 5, Eppink discloses the second housing (50) is connected to the first housing (110) with a threaded connection (at 52, 114).
Regarding claim 6, Eppink discloses a housing end of the drive shaft (220) abuts the second housing (132; the components radially abutting as shown in Figure 3).
Regarding claim 7, Eppink discloses the drive shaft (220) is threaded into the housing (110) with a threaded connection (at 109, 219).
Regarding claim 8, Eppink discloses an installation alignment of the sleeve (130) is based on a rotational alignment of the drive shaft (220) within the threaded connection (at 109, 219; an inherent feature in that the position of the shaft splines 136 rotate as the shaft is threaded).
Regarding claim 9, Eppink discloses the shaft spline (136) is located closer to a housing end of the drive shaft (220) than a set of shaft threads (109) on the drive shaft (see Figure 3).
Regarding claim 10, Eppink discloses the sleeve (130) includes greater than 24 rotational alignments (see column 6, lines 47-50) between the drive shaft (220) and the housing (110) at which at least one of the outer splines (134) interlocks with the housing spline (138) and the inner splines (133) interlocks with the shaft spline (136).
Regarding claim 11, Eppink discloses a torque transfer system (100; see Figures 3 and 4), comprising:
a housing (110) including a housing spline (138); and
a sleeve (130) including an outer spline (134) and an inner spline (133), the housing spline being configured to interlock with the outer splines, wherein a drive shaft (220) is configured to be inserted into the housing and internal to the sleeve (see Figures 3 and 4).
Regarding claim 12, Eppink discloses the outer spline (134) has a quantity of outer spline teeth and the inner spline (133) has a quantity of inner spline teeth, the quantity of outer spline teeth being different from the quantity of inner spline teeth (see column 6, lines 21-50).
Regarding claim 13, Eppink discloses the quantity of outer spline teeth (134) is greater than the quantity of inner spline teeth (133; see column 6, lines 21-50).
Regarding claim 14, Eppink discloses the quantity of outer spline teeth (134) does not include a common factor with the quantity of inner spline teeth (133; see column 6, lines 21-50).
Regarding claim 15, Eppink discloses a method of manufacturing a torque transfer system (100; see Figures 3 and 4), comprising:
threading a drive shaft (220) into a first end of a housing (110); and
inserting a sleeve (130) into a second end of the housing, the sleeve including an inner spline (133) and an outer spline (134), the inner splines interlocking with a shaft spline (136) on the drive shaft, the outer splines interlocking with a housing spline (138) on the housing (see Figures 3 and 4).
Regarding claim 16, Eppink discloses inserting the sleeve (130) into the housing (110) includes rotating the sleeve such that the outer splines (134) interlocks with the housing spline (138) and the inner splines (133) interlocks with the shaft spline (136), the sleeve including over 24 interlocking rotational positions (see column 6, liens 47-50) where at least one of the inner splines interlocks with the shaft spline and the outer splines interlocks with the housing spline (see Figures 3 and 4).
Regarding claim 17, Eppink discloses the housing is a first housing (110), and comprising threading (at 52, 114) a second housing (50) to the first housing (see Figure 3).
Regarding claim 18, Eppink discloses threading (at 52, 114) the second housing (50) to the first housing (110) includes tensioning the drive shaft (220).
Regarding claim 19, Eppink discloses removing material from a spacer (115) based on a longitudinal position of the spacer relative to the housing (110; see NOTE below).
NOTE: Eppink discloses one or more spacers 115 may be optionally deployed (see column 5, lines 49-54), and as such the utilization of one such spacer over more spacers constitutes “removing material”.
Regarding claim 20, Eppink discloses inserting the sleeve (130) into the second end of the housing (110) occurs after the drive shaft (220) is threaded (at 109, 219) into the first end of the housing (see column 3, lines 14-33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the interest of compact prosecution, the following alternative rejection of claim 19 is presented:
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Eppink in view of US 9,470,231 (Diemer).
Eppink discloses a spacer (115), but does not expressly disclose removing material from the spacer based on a longitudinal position of the spacer relative to the housing (110).
Diemer teaches it is known in the art of torque transfer systems (1) to remove material from a spacer (30, 32, 304) based on a longitudinal position of the spacer relative to the housing in order to reduce rotating mass, dynamically balance, and/or facilitate assembly of a torque transfer system (see column 4, lines 3-19). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing a torque transfer system of Eppink to include disclose removing material from the spacer based on a longitudinal position of the spacer relative to the housing, as taught in Diemer, in order to reduce rotating mass, dynamically balance, and/or facilitate assembly of the torque transfer system.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
May 11, 2022